Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 08/19/2022 are acknowledged and have been fully considered.  Claims 1-3, 45, 49, and 52 are now pending.  Claims 4-44, 46-48, and 50-51 are canceled; claim 52 is new; claims 45 and 49 are withdrawn.
Claims 1-3 and 52 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20180214412 A1 (Renwick et al, 2018) in view of NPL2 (Particle size analysis in pharmaceutics: Principles, methods, and applications, Shekunov, et al., 2007) as evidenced by NPL3 (A review of disintegration mechanisms and measurement techniques, Markl et al., 2017).

In regards to claims 1-3, Renwick et al teaches an immediate release pharmaceutical composition comprising one or more cannabinoids and one or more pharmaceutically acceptable excipients (see Renwick et al, abstract). Renwick et al further teaches that composition comprises granules comprising cannabidiol, dibasic calcium phosphate, lactose monohydrate (both calcium phosphate and lactose monohydrate are diluents (see Renwick et al, paragraphs 0071-0072)), pregelatinized modified starch, and hydroxyl ethyl cellulose (see Renwick et al, paragraphs 0025-0030). Renwick et al also teaches that the composition comprises an opiate such as morphine as an additional active (see Renwick et al, paragraph 37). 

Renwick et al. is silent on the composition comprising particles between about 20µm and about 2000µm in diameter.

NPL2 teaches the particle size for direct compression tablet is within 100-200µm, however, smaller particle sizes of about 20-50µm are likely to be optimal for chewable (taste-masked) and fast-disintegrating tablets, where the controlled dissolution and grinding-attrition characteristics become more important (see NPL2, page 205, column 2, oral dosage forms). 

In regards to claims 1-3, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Renwick et al. and NPL2 to formulate an immediate release pharmaceutical composition comprising granules comprising cannabidiol, hydroxyl ethyl cellulose, and morphine wherein the granules are a size of about 20-50µm as the dissolution rate (which governs the bioavailability of the drug) of the drug is largely dependent on the particle size (see NPL2, page 205, column 2, oral dosage form). One with ordinary skill in the art would be motivated to combine the composition of Renwick et al. with the particle size of NPL2 according to the making a drug formulation (see Renwick et al., paragraphs 0100-0105) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further in regards to claim 1, specifically to the limitation of “wherein the composition releases at least about 30% of the two or more actives over a period of about 30 minutes or less”, as the teachings of Renwick et al. and NPL2 yield an identical immediate release composition as instantly claimed, the properties, such as the how much of the actives are released in 30 minutes or less, of the composition would be the same. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As the prior art renders obvious the instant composition, a person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed. Renwick et al. also teaches dronabinol has an onset of action of approximately 0.5 to 1 hours after oral administration (see Renwick et al., paragraph 0006). Further in regards to the limitation, NPL3 teaches that an immediate release tablet (as the one taught by Renwick et al.) is designed to fully disintegrate and dissolve within a short period of time upon exposure to physiological fluids (2.5 to 10 minutes) (see NLP3, page 891, column 1, paragraph 1).

Claim 52 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20180214412 A1 (Renwick et al, 2018) in view of NPL2 (Particle size analysis in pharmaceutics: Principles, methods, and applications, Shekunov, et al., 2007) as evidenced by NPL3 (A review of disintegration mechanisms and measurement techniques, Markl et al., 2017) as applied to claims 1-3 above, and further in view of US PGPUB 20180243210 A1 (Coulter et al., 2018). 
.

The teachings of Renwick et al. and NPL2 have been described supra.

The teachings of Renwick et al. and NPL2 are silent on the use of a surfactant selected from the polysorbates and polyethylene glycol esters of ricinoleic acid.

Coulter teaches a composition for treatment in the form of granules or powder (see Coulter et al., paragraph 0341) comprising a cannabinoid (see Coulter et al., paragraph 0131) and a surfactant such as glycerol polyethylene glycol ricinoleate (see Coulter et al., paragraph 0158). 

In regards to claim 52, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Renwick et al., NPL2, and Coulter et al. to formulate an immediate release pharmaceutical composition comprising granules comprising cannabidiol, hydroxyl ethyl cellulose, morphine, and a surfactant (i.e. glycerol polyethylene glycol ricinoleate) as it is known that surfactants are used to facilitate manufacturing and process of the composition (see Coulter et al., paragraph 0192). It would be obvious to one with ordinary skill in the art to combine the surfactant of Coulter et al with the composition of Renwick et al. and NPL2 according to the making a drug formulation (see Renwick et al., paragraphs 0100-0105) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.  

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20200163931 A1 (Dely, 2020; US PGPUB of WO 2018071581 A1 as submitted on IDS of 01/29/2020) in view of NPL2 (Particle size analysis in pharmaceutics: Principles , methods, and applications, Shekunov, et al., 2007) as evidenced by NPL1 (Parker, 2009; screenshot of Alcohol-containing Pharmaceuticals from https://pubmed.ncbi.nlm.nih.gov/7171081/; as submitted on PTO-892 of 07/08/2021) and NPL3 (A review of disintegration mechanisms and measurement techniques, Markl et al., 2017).

In regards to claims 1-3, Dely teaches an oral hard-fill formulation for the immediate release of cannabinoids (see Dely, paragraph 0011) comprising a cannabinoid in a powder form derived from a granulation utilizing microcrystalline cellulose as the carrier (see Dely, paragraph 0014). Further, the carrier comprises cellulose, microcrystalline cellulose, silicified microcrystalline cellulose, starch, pregelatinized starch, dicalcium phosphate, tricalcium phosphate, and mixtures thereof (see Dely, paragraph 0026). Further, the granules are blended with sodium starch glycolate to form a powder blend which is encapsulated into a hard shell capsule (see Dely, paragraph 0031). The composition also comprises of ethanol and isopropanol (see Dely, paragraph 0025), which are non-cannabinoid actives found often in oral, parenteral, and topical drug products (see NPL1, abstract).

Dely is silent on the composition comprising particles between about 20µm and about 2000µm in diameter.

The teachings of NPL2 have been described supra.

In regards to claims 1-3, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Dely and NPL2 to formulate an oral hard-fill formulation for the immediate release of cannabinoids (see Dely, paragraph 0011) comprising a cannabinoid in a powder form derived from a granulation utilizing microcrystalline cellulose as the carrier and ethanol or isopropanol,  wherein the granules are a size of about 20-50µm as the dissolution rate (which governs the bioavailability of the drug) of the drug is largely dependent on the particle size (see NPL2, page 205, column 2, oral dosage form). One with ordinary skill in the art would be motivated to combine the composition of Dely with the particle size of NPL2 according to the making a hard-fill formulation (see Dely, paragraph 0031) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further in regards to claim 1, specifically to the limitation of “wherein the composition releases at least about 30% of the two or more actives over a period of about 30 minutes or less”, as the teachings of Dely and NPL2 yield an identical immediate release composition as instantly claimed, the properties, such as the how much of the actives are released in 30 minutes or less, of the composition would be the same.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As the prior art renders obvious the instant composition, a person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed. Further in regards to the limitation, NPL3 teaches that an immediate release tablet (as the one taught by Dely) is designed to fully disintegrate and dissolve within a short period of time upon exposure to physiological fluids (2.5 to 10 minutes) (see NLP3, page 891, column 1, paragraph 1).

Claim 52 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20200163931 A1 (Dely, 2020; US PGPUB of WO 2018071581 A1 as submitted on IDS of 01/29/2020) in view of NPL2 (Particle size analysis in pharmaceutics: Principles , methods, and applications, Shekunov, et al., 2007) as applied to claims 1-3 above, and further in view of US PGPUB 20180243210 A1 (Coulter et al., 2018) as evidenced by NPL1 (Parker, 2009; screenshot of Alcohol-containing Pharmaceuticals from https://pubmed.ncbi.nlm.nih.gov/7171081/; as submitted on PTO-892 of 07/08/2021) and NPL3 (A review of disintegration mechanisms and measurement techniques, Markl et al., 2017).

The teachings of Dely and NPL2 have been described supra.

The teachings of Dely and NPL2 are silent on the use of a surfactant selected from the polysorbates and polyethylene glycol esters of ricinoleic acid.

The teachings of Coulter et al. have been described supra.

In regards to claim 52, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Dely, NPL2, and Coulter et al. to formulate an oral hard-fill formulation for the immediate release of cannabinoids (see Dely, paragraph 0011) comprising a cannabinoid in a powder form derived from a granulation utilizing microcrystalline cellulose as the carrier and ethanol or isopropanol and a surfactant (i.e. glycerol polyethylene glycol ricinoleate) as it is known that surfactants are used to facilitate manufacturing and process of the composition (see Coulter et al., paragraph 0192). One with ordinary skill in the art would be motivated to combine the composition of Dely with the particle size of NPL2 according to the making a hard-fill formulation (see Dely, paragraph 0031) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In response to applicant’s argument that there is no teaching in the references used that mentions releasing at least 30% of the one or more cannabinoids over a period of 30 minutes or less, examiner points out as the teachings of Renwick et al and NPL2 (as do Dely, NPL1, and NPL2) yield an identical immediate release composition as instantly claimed, the properties, such as the how much of the actives are released in 30 minutes or less, of the composition would be the same. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As the prior art renders obvious the instant composition, a person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed. Renwick et al. also teaches dronabinol has an onset of action of approximately 0.5 to 1 hours after oral administration (see Renwick et al., paragraph 0006). Further in regards to the limitation, NPL3 teaches that an immediate release tablet (as the one taught by Dely and Renwick et al.) is designed to fully disintegrate and dissolve within a short period of time upon exposure to physiological fluids (2.5 to 10 minutes) (see NLP3, page 891, column 1, paragraph 1).
Further, applicant argues that the limitation is a functional limitation that is not being evaluated and considered, however, as stated in the rejection, one with ordinary skill in the art would understand that as the components of Renwick et al and NPL2 yield an identical immediate release composition as instantly claimed, the properties of the composition would be the same. Further, attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

In response to applicant’s argument that no reference teaches or suggests that about 80% of the particles is between about 20 µm and about 2000 µm in diameter, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, NPL2 teaches the particle size for direct compression tablet is within 100-200µm, however, smaller particle sizes of about 20-50µm are likely to be optimal for chewable (taste-masked) and fast-disintegrating tablets, where the controlled dissolution and grinding-attrition characteristics become more important (see NPL2, page 205, column 2, oral dosage forms). It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Renwick et al. and NPL2 to formulate an immediate release pharmaceutical composition comprising granules comprising cannabidiol, hydroxyl ethyl cellulose, and morphine wherein the granules are a size of about 20-50µm as the dissolution rate (which governs the bioavailability of the drug) of the drug is largely dependent on the particle size (see NPL2, page 205, column 2, oral dosage form). One with ordinary skill in the art would be motivated to combine the composition of Renwick et al. with the particle size of NPL2 according to the making a drug formulation (see Renwick et al., paragraphs 0100-0105) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to the same argument in terms of Dely, NPL2, and NPL1, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Dely and NPL2 to formulate an oral hard-fill formulation for the immediate release of cannabinoids (see Dely, paragraph 0011) comprising a cannabinoid in a powder form derived from a granulation utilizing microcrystalline cellulose as the carrier and ethanol or isopropanol,  wherein the granules are a size of about 20-50µm as the dissolution rate (which governs the bioavailability of the drug) of the drug is largely dependent on the particle size (see NPL2, page 205, column 2, oral dosage form). One with ordinary skill in the art would be motivated to combine the composition of Dely with the particle size of NPL2 according to the making a hard-fill formulation (see Dely, paragraph 0031) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        
/A.A.A./               Examiner, Art Unit 1611